                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JAIMARIA BODOR,                           :
Individually and on behalf of all others  :
similarly situated                        :
                                          :
                  Plaintiffs,             :
                                          :
                  v.                       :                Civil No. 5:19-cv-05787-JMG
                                          :
MAXIMUS FEDERAL SERVICES, INC.            :
                                          :
                  Defendant.               :
__________________________________________

                                            ORDER

       AND NOW, this 10th day of March, 2020, upon consideration of the joint Stipulation for

extension of time to file a responsive pleading, and the Order dated February 28, 2020,

reassigning the above-captioned action to the Undersigned, see ECF No. 12, IT IS HEREBY

ORDERED THAT:

       On or before March 13, 2020, Defendant shall answer, move, or otherwise respond to

Plaintiffs’ Complaint.


                                             BY THE COURT:




                                             /s/ John M Gallagher
                                             JOHN M. GALLAGHER
                                             United States District Court Judge
